     Case 2:18-cv-00075-BMM-KLD Document 204 Filed 06/08/20 Page 1 of 9



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION




  PETER THOMPSON,
                                                     CV 18–75–BMM–KLD
                       Plaintiff,

        vs.                                             ORDER ADOPTING FINDINGS
                                                         AND RECOMMENDATIONS
  CITY OF BOZEMAN, a Montana                                   (DOC. 160)
  Municipal Corporation, et al.,

                       Defendants.



      Plaintiff Peter Thompson filed a complaint containing various counts of

constitutional violations and torts against several defendants. The allegations

generally arise from a protracted dispute and litigation between Thompson and the

Cattail Creek Community Association (“CCCA”). Thompson’s allegations against

Susan Swimley and Susan B. Swimley, Inc., (collectively “Swimley Defendants”)

arise from the Swimley Defendants’ involvement with the drafting and filing of the

Articles of Incorporation for the CCCA. Thompson also alleges the Swimley

Defendants were part of the overall conspiracy to defraud homeowners of their

property rights and conceal the illegal alterations of the HOA documents. The

Swimley Defendants filed a motion to dismiss, arguing that Thompson’s claims

failed to state a claim, were barred by the applicable statutes of limitation, failed to
     Case 2:18-cv-00075-BMM-KLD Document 204 Filed 06/08/20 Page 2 of 9



plead the essential elements of his claim, and failed to plead fraud with

particularity. (Doc. 20).

      United States Magistrate Judge Kathleen DeSoto issued Findings and

Recommendations on the Swimley Defendants’ Motion to Dismiss on March 20,

2020. (Doc. 160). The Findings and Recommendations recommended granting

the Swimley Defendants’ motion to dismiss in full. Thompson filed timely

objections after the Court granted an extension of time. (Docs. 170, 202).

      The Court conducts a de novo review of the specified findings and

recommendations to which a party objects. 28 U.S.C. § 636(b)(1). Those portions

of the findings and recommendations to which no party objected will be reviewed

for clear error. 28 U.S.C. § 636(b)(1)(A); McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear error

exists if the Court is left with a “definite and firm conviction that a mistake has

been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted).

      “A party makes a proper objection by identifying the parts of the

magistrate’s disposition that the party finds objectionable and presenting legal

argument and supporting authority, such that the district court is able to identify

the issues and the reasons supporting a contrary result.” Montana Shooting Sports

                                           2
        Case 2:18-cv-00075-BMM-KLD Document 204 Filed 06/08/20 Page 3 of 9



Ass’n v. Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010) (citation

omitted).

         Alternatively, where a party’s objections constitute “perfunctory responses

argued in an attempt to engage the district court in a rehashing of the same

arguments” set forth in the original motion, the Court will review the applicable

portions of the findings and recommendations for clear error. Rosling v.

Kirkegard, 2014 WL 693315 *3 (D. Mont. Feb. 21, 2014) (internal citations

omitted). For the reasons stated below, the Findings and Recommendations are

adopted in full.

                                     DISCUSSION

   I.       LEGAL STANDARDS

         A court must dismiss a complaint if it fails to “state a claim upon which

relief can be granted.” Fed. R. Civ. P 12(b)(6). The Court must consider all

allegations of material fact as true and construed in a light most favorable to the

plaintiff. Cahill v. Liberty Mut. Ins. Co, 80 F.3d 336, 337-38 (9th Cir. 1996). “A

cause of action may be dismissed under Rule 12(b)(6) either when it asserts a legal

theory that is not cognizable as a matter of law, or if it fails to allege sufficient

facts to support an otherwise cognizable legal claim.” Spreadbury v. Bitterroot

Pub. Library, No. CV 11-64-M-DWM-JCL, 2011 WL 4499043, at *2 (D. Mont.

                                            3
     Case 2:18-cv-00075-BMM-KLD Document 204 Filed 06/08/20 Page 4 of 9



July 21, 2011) (citing SmileCare Dental Group v. Delta Dental Plan of California,

Inc., 88 F.3d 780, 783 (9th Cir.1996)).

         To survive a motion to dismiss under Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and

internal quotation marks omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. Plausibility

does not equate with “probability,” and it requires “more than a sheer possibility

that a defendant has acted unlawfully.” Id. Factual allegations “that are ‘merely

consistent with’ a defendant's liability” do not cross the line between possibility

and plausibility. Id.

         The Magistrate Judge also correctly noted the liberality standard applied to

pro se pleadings. The Court likewise construes Thompson’s pleadings liberally

due to his status as a pro se litigant. See Erickson v. Pardus, 551 U.S. 89, 94

(2007)

   II.      PLAINTIFF’S OBJECTIONS

         Thompson objects to the conclusions in the Findings and Recommendations

and identifies a failure to view the allegations in a light most favorable to the

                                            4
     Case 2:18-cv-00075-BMM-KLD Document 204 Filed 06/08/20 Page 5 of 9



Plaintiff. (Doc. 202). Thompson argues in his objection “the articles of

incorporation were unlawfully formed in violation of various state laws,” among

other arguments that the Swimley Defendants and others acted unlawfully and

fraudulently in conspiring against him. (Doc. 202 at 5). Thompson’s arguments

are either a re-hashing of arguments previously presented to the Magistrate Judge

or they fail to specifically identify objectionable portions of the Findings and

Recommendations. Thompson further fails to provide legal argument and

supporting authority. Therefore, the Court addresses each of the following

recommendations contained in the Findings and Recommendations for clear error.

   III.      STATE LAW CLAIMS

          The Magistrate Judge liberally construed Thompson’s complaint to allege

two state law claims against the Swimley Defendants: fraud and breach of duty,

which Judge DeSoto interpreted to be a claim of negligence. The Magistrate Judge

concluded that these claims were barred by the applicable statute of limitations.

The Court agrees with the conclusions in the Findings and Recommendation.

          The statute of limitations for fraud is two years. Mont. Code Ann. § 27-2-

203. The cause of action accrues when the aggrieved party discovers “the facts

constituting the fraud or mistake.” Mont. Code Ann. § 27-2-203. Thompson

accuses the Swimley Defendants of committing fraud or abetted others that did by

                                            5
     Case 2:18-cv-00075-BMM-KLD Document 204 Filed 06/08/20 Page 6 of 9



drafting and filing the Articles of Incorporation for the CCA. Judge DeSoto

concluded that all the conduct of which Thompson accused the Swimley

Defendants occurred by 2008 at the latest. At that point, Thompson knew or was

in possession of facts which would lead him to discover the allegedly fraudulent

activity. Thompson failed to bring his claim for fraud within the two-year statute

of limitations. See Mont. Code Ann. § 27-2 -211(1)(c). The Magistrate Judge also

correctly determined that Thompson is not entitled to tolling on his claim of fraud.

      A claim for negligence must be brought within three years. Mont. Code

Ann. § 27-2-204. Thompson claims that the Swimley Defendants breached their

duty to the original covenant contract associations. Thompson knew by 2011, at

the latest, when he sought legal counsel regarding the change in covenants, of the

facts giving rise to his claim of negligence. This knowledge bars Thompson from

bringing a claim of negligence against the Swimley Defendants because he failed

to do so by July 2014.

      The Court similarly rejects Thompson’s argument that a five-year and ten-

year statute of limitations period should apply for postal fraud and fraud effecting

banking. (Doc. 202 at 11). The statute to which Thompson cites is a criminal

statute that has no application here.

   IV.    FEDERAL LAW CLAIMS

                                          6
     Case 2:18-cv-00075-BMM-KLD Document 204 Filed 06/08/20 Page 7 of 9



      Thompson alleges that the Swimley Defendants are part of the “ADU

conspiracy” which prevented him from constructing his home the way he desired.

Judge DeSoto concluded that Thompson could not bring a claim of civil

conspiracy because he lacks the ability to bring an underlying tort claim under

Montana law. Thompson cannot bring state law-based conspiracy claims because

the applicable statute of limitations bar his state law claims. See Hughes v.

Pullman, 36 P.3d 339, 343-44 (Mont. 2001).

      Judge DeSoto also concluded that even if liberally construed to include

federal civil conspiracy claims, those too were barred by the applicable statute of

limitations. The Magistrate Judge correctly looked at state law for the applicable

statute of limitations for an action brought under 42 U.S.C. § 1983. Maldonado v.

Harris, 370 F.3d 945, 954 (9th Cir. 2004). In Montana, the statute of limitations

for personal injury actions is three years. Mont. Code Ann. § 27-2-204. The

Magistrate Judge correctly concluded that Thompson had actual knowledge by

July 2011 of the basis of his § 1983 claim against the Swimley Defendants when

he sought legal counsel to assist him in bringing claims regarding the CCCA, but

failed to bring a claim within three years, by July 2014.

      The Findings and Recommendation also conclude that Thompson’s RICO

claim is barred by the four-year statute of limitations. See Rotella v. Wood, 528

                                          7
     Case 2:18-cv-00075-BMM-KLD Document 204 Filed 06/08/20 Page 8 of 9



U.S. 549, 552 (2000). The Swimley Defendants last act alleged by Thompson

occurred in 2008 when the covenant documents were revised. Thompson sought

legal counsel in July 2011 seeking to hold parties responsible for his inability to

develop his property as he wished. His RICO claim accrued by then, at the latest.

Grimmett v. Wood, 75 F.3d 506, 510 (9th Cir. 1996) (“the civil RICO limitations

period begins to run when a plaintiff knows or should know of the injury that

underlies his cause of action.” (citation omitted)). Thompson presents no

compelling reason that the statutes of limitation should be equitably tolled.

   V.     AMENDMENT

        The Findings and Recommendations note that Thompson already has had

one opportunity to amend his complaint. The Magistrate Judge did not clearly err

in concluding that the deficiencies in Thompson’s complaint cannot be cured by

alleging additional facts and therefore it would be futile to allow Thompson to

amend his complaint. See Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir.

2007) (noting leave to amend should be granted unless it is “absolutely clear that

the deficiencies of the complaint cannot be cured by amendment”). The Court

agrees that no amendment could cure the deficiencies identified in Thompson’s

complaint regarding his claims against the Swimley Defendants.



                                          8
Case 2:18-cv-00075-BMM-KLD Document 204 Filed 06/08/20 Page 9 of 9



                         CONCLUSION

 IT IS HEREBY ORDERED:

 1. The Findings and Recommendations (Doc. 160) are ADOPTED IN

    FULL.

 2. The Swimley Defendants’ Motion to Dismiss (Doc. 20) is GRANTED

    and Thompson’s claims against the Swimley Defendants are

    DISMISSED with prejudice.

 DATED this 8th day of June, 2020.




                                 9
